TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00811-CR
NO. 03-11-00812-CR
NO. 03-11-00813-CR


Richard Earl Dennis, Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
NOS. A-10-0607-SA, A-10-0608-SA & A-10-0609-SA 
HONORABLE BEN WOODWARD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		These are appeals pursuant to Anders v. California, 386 U.S. 738 (1967).  In
trial court cause number A-10-0607-SA (appellate cause number 03-11-00811-CR), the jury found
appellant Richard Earl Dennis, Jr., guilty of deadly conduct.  See Tex. Penal Code Ann. § 22.05
(West 2011).  In trial court cause number A-10-0608-SA (appellate cause number 03-11-00812-CR),
the jury found Dennis guilty of attempted capital murder of a peace officer.  See id. § 19.03(a)(1)
(West Supp. 2012).  In trial court cause number A-10-0609-SA (appellate cause number 03-11-00813-CR), Dennis pleaded guilty to the offense of evading arrest with a motor vehicle.  See id.
§ 38.04 (West Supp. 2012).  The jury assessed punishment at two-years' imprisonment for the
offense of evading arrest, fifteen-years' imprisonment for the offense of deadly conduct, and life in
prison for the offense of attempted capital murder.  These appeals followed.
		The jury heard evidence that on May 24, 2010, San Angelo police officer
Robert Roger attempted to pull over, for an expired registration, a car filled with three passengers
and driven by Dennis.  Rather than stopping, Dennis attempted to evade Officer Roger, accelerating
to speeds in excess of one hundred miles per hour.  The chase lasted for several minutes proceeding
along streets, highways, yards, and through a school zone.  These facts were not only recounted for
the jury through Roger's trial testimony, but also reflected in his police cruiser's in-car video of
the chase.  Eventually, Dennis lost control of the car in a residential yard.  Officer Roger rammed
Dennis's car with his police cruiser, ending the automobile chase, and stepped out of his vehicle. 
At the same time, Dennis jumped out of his car, leveled his handgun at Officer Roger, fired a single
shot into the officer's chest from between twelve and twenty feet away, and then fled on foot.
Fortunately, Officer Roger was wearing a bulletproof vest and survived.  The jury also viewed the
in-car video from the cruiser of another police officer, Louis Kolb, who arrived at the scene moments
after the shooting occurred.
		Following the shooting, law enforcement mobilized all available forces to locate
Dennis.  Later that evening, the San Angelo Police SWAT team surrounded a residential home in
which Dennis was suspected to be hiding.  SWAT officer David Olsen knocked down the front door
with a battering ram, but found the entrance had been barricaded within.  Shortly thereafter, a shot
was fired from within the home, while the SWAT team was still located near the entrance.  The
SWAT team then fired a round of tear gas into the home in an effort to get Dennis to surrender.
According to various witnesses, Dennis made a statement to the effect that the police should "come
in and get him."  Instead, the SWAT team opted to fire another round of tear gas into the home.
Shortly thereafter, Dennis exited the home, dropped his handgun, and was placed under arrest.
		Subsequent investigation revealed that a bullet embedded in Officer Roger's
bulletproof vest had been fired from the gun in Dennis's possession at the time of his arrest, and
that the bullet matched cartridges still remaining in the gun.  In addition, police located a bullet in
the ceiling of the home that also matched the bullet fired at Officer Roger.  An expert testified as
to the trajectory of the bullet fired in the home and Dennis's likely location when he fired towards
the doorway.
		The defense offered only one witness during the guilt/innocence phase of the trial,
one of Dennis's passengers, Kelsi Hauk.  Hauk testified that the night before the chase, she, Dennis,
and another passenger, Cazz Carr, had smoked "meth" together, and that they all had been awake
for several days straight.
		After the jury found Dennis guilty of evading arrest (to which he had pleaded guilty),
deadly conduct, and attempted capital murder, the jury proceeded to consider punishment.  Dennis
pleaded true to an enhancement paragraph alleging a prior conviction concerning possession
with intent to deliver methamphetamine.  The State called several witnesses during sentencing
who testified to their knowledge of Dennis's prior criminal offenses and Dennis's association with
a criminal street gang.  Also admitted into evidence was photographic evidence of Dennis's
association with the criminal street gang.  The defense also offered several witnesses during
sentencing.  These witnesses professed a belief that Dennis could be rehabilitated and vouched for
what they believed was Dennis's good character.
		After final arguments and deliberation, the jury assessed punishment as noted above
and the district court sentenced Dennis accordingly.  This appeal followed.
		In each cause, Dennis's court-appointed attorney has filed a motion to withdraw
supported by a brief concluding that the appeal is frivolous and without merit.  The briefs meet
the requirements of Anders v. California by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See 386 U.S. at 744-45; see also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972).  Dennis was mailed copies of counsel's briefs and advised of his right to examine
the appellate record and to file a pro se brief.  In response, Dennis requested, and was granted, a
ninety-day extension of time to file his pro se brief.  The deadline has passed, and Dennis has failed
to file a brief or otherwise contact the Court to request additional time.
		We have reviewed the records and counsel's briefs and agree that the appeals are
frivolous and without merit.  We find nothing in the records that might arguably support the appeals.
In each cause, counsel's motion to withdraw is granted.
		The judgments of conviction are affirmed.

						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Henson
Affirmed
Filed:   December 21, 2012
Do Not Publish